NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                        2007-5081


                                  GREGORY D. WALSH,

                                                        Plaintiff-Appellant,

                                             v.


                                     UNITED STATES,

                                                       Defendant-Appellee.


      Gregory D. Walsh, of Dubuque, Iowa, pro se.

       Steven J. Gillingham, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were Peter D. Keisler, Acting Attorney General and Jeanne E.
Davidson, Director.

Appealed from: United States Court of Federal Claims

Judge George W. Miller
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-5081


                                GREGORY D. WALSH,

                                                      Plaintiff-Appellant,

                                           v.


                                   UNITED STATES,

                                                      Defendant-Appellee.

                          ____________________________

                          DECIDED: October 3, 2007
                          ____________________________


Before SCHALL, Circuit Judge, PLAGER, Senior Circuit Judge, and MOORE, Circuit
Judge.

PER CURIAM.

                                         DECISION

      Gregory D. Walsh appeals the final decision of the United States Court of

Federal Claims that dismissed his complaint for lack of subject matter jurisdiction.

Walsh v. United States, No. 06-609C (Fed. Cl. filed February 5, 2007). We affirm.

                                       DISCUSSION

                                                I.

      In his complaint filed in the Court of Federal Claims, Mr. Walsh named as

defendants the United States District Court for the Northern District of Iowa, the United

States Attorney for the Northern District of Iowa, and the United States Department of



2007-5081
Health and Human Services. In the complaint, Mr. Walsh alleged a variety of torts and

criminal acts, not committed by the named defendants, but rather by state officials.

      Mr. Walsh alleged (i) that he was arrested by local police in Dubuque, Iowa, on

April 2, 2005; (ii) that he was released on bail on September 6, 2005; (iii) that his case

was tried before a jury on October 17, 2005; and (iv) that he was acquitted and the

charges against him dismissed on October 18, 2005. Mr. Walsh also appeared to

allege in his complaint that state officials were to blame for a severe injury that he

suffered in 1997.

      Mr. Walsh asserted in his complaint that the time he spent in the county jail

constituted a kidnapping by the State of Iowa, and he sought relief against the state for

what he asserted were pretrial procedural violations, forced labor, and the failure to

grant his application for a writ of habeas corpus. Mr. Walsh’s complaint did not specify

damages. However, in court papers subsequently filed, Mr. Walsh stated that he was

seeking $1 billion under theories of mental anguish, emotional distress, defamation,

pain and suffering, and punitive damages.

      On February 5, 2007, the Court of Federal Claims granted the government’s

motion to dismiss Mr. Walsh’s complaint for lack of subject matter jurisdiction. Mr.

Walsh has timely appealed from that decision. We have jurisdiction over his appeal

pursuant to 28 U.S.C. § 1295(a)(3) (2000).

                                             II.

      The Court of Federal Claims did not err in dismissing Mr. Walsh’s complaint for

lack of subject matter jurisdiction. To the extent relevant here, the jurisdiction of the




2007-5081                                    2
Court of Federal Claims is stated in 28 U.S.C. § 1491(a)(1) (2000).           That statute

provides in pertinent part as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United
       States, or for liquidated or unliquidated damages in cases not sounding in
       tort.

28 U.S.C. § 1491(a)(1) (2000).

       The Court of Federal Claims lacked jurisdiction over Mr. Walsh’s suit for two

separate reasons. First, the Court of Federal Claims only has jurisdiction over claims

against the United States. Mr. Walsh’s complaint makes it clear that his claim is not

against the United States, but rather against the State of Iowa and/or the City of

Dubuque. Second, the Court of Federal Claims only has jurisdiction over claims against

the United States “not sounding in tort.” Id. Mr. Walsh’s complaint and the papers he

subsequently filed make it clear that his suit sounds in tort. That is because he alleges

kidnapping, forced labor, and an apparent physical injury, and because he seeks

damages for mental anguish, emotional distress, defamation, and pain and suffering.

Thus, even if Mr. Walsh’s claim was against the United States, the Court of Federal

Claims still would lack jurisdiction because it is based upon allegations of tort, which the

court is not authorized to adjudicate.

       For the foregoing reasons, the final decision of the Court of Federal Claims

dismissing Mr. Walsh’s complaint for lack of subject matter jurisdiction is affirmed.

       No costs.




2007-5081                                    3